DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The amendments and arguments filed 12/18/20 are acknowledged. Claims 2-8, 10-11, 13-17, 20-26, 28, 31-32, 35-37, 39, 42, and 45-47 are cancelled. New claims 48-51 and 53-56 are added.  Claims 1, 9, 12, 18-19, 27, 29-30, 33-34, 38, 40-41, 43-44, 48-51 and 53-56 are pending. Claims 1, 9, 12, 27, 33, 34, 43, and 44 are amended. Claims 1, 9, 12, 18-19, 27, 29-30, 33-34, 38, 40-41, 43-44, 48-51 and 53-56 are currently under consideration for patentability under 37 CFR 1.104.

Notice to Comply with 37 CFR §§ 1.821—1.825
The arguments regarding the sequence disclosure for Figure 1D requiring sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2) are found persuasive. The application is found to be in compliance with 37 C.F.R. § 1.821(a)(1) and (a)(2). 

Claim Rejections Withdrawn
The rejection of claims 1, 18-19, 27, 29-30, 33-34, 38, 40-41, and 43-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto. The rejection of claims 2-8, 11, 14, and 16 is rendered moot by cancellation of the claims.  

The rejection of claims 33-34 and 43-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of applicant’s amendments and arguments thereto. The Declaration under 37 CFR 1.132 filed 12/18/20 is sufficient to overcome the rejection of claims 53-56 based upon showing of reduced tumor burden and decreased body weight loss compared to controls in mice that were administered an encompassed species of recombinant TGF-β monomer. 
 
The rejection of claims 1, 9, 12, 18-19, 27, 29-30, 33-34, 38, 40-41, and 43-44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point .  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Alpert Siegel on 3/23/21. 
The application has been amended as follows: 
In the claims: 
It is noted that claim 52 was not presented among the new claims that were filed on 12/18/20. Claim 52 is therefore cancelled. 

Claims 51 and 53 are amended to read as follows: 

51. A fusion protein comprising the amino acid sequence of SEQ ID NO: 11.

53. A method of treating a melanoma in a subject, comprising administering to the subject a therapeutically effective amount of the recombinant TGF-β monomer of claim 1 or a viral vector encoding the recombinant TGF- β monomer of claim 1, thereby treating the melanoma in the subject.

Conclusion
Claims 1, 9, 12, 18-19, 27, 29-30, 33-34, 38, 40-41, 43-44, 48-51 and 53-56 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        3/24/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645